DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hall et al. (U.S. Patent Application Publication 2014/0086971).  Regarding Claim 1, Hall et al., hereafter “Hall,” show that it is known to carry out a method of making a medical implant (Abstract), comprising: (a) using a polymer solution to form a preform with a desired thickness around the surface of a mandrel, wherein the formed preform distinguishes an inner surface and an outer surface (Figure 4A, element 425; 0141); (b) removing the formed preform from the mandrel and (c) flipping the formed preform inside-out resulting in the inner surface of the formed preform becoming the outer surface of the inside-out flipped preform, and the outer surface of the formed preform becoming the inner surface of the inside-out flipped preform, wherein at least part of the inside-out flipped preform forms the medical implant (Figure 4B; 0142).
Regarding Claim 2, Hall shows the method of claim 1 above, including one wherein the step of forming the preform on the mandrel comprises electrospinning the polymer solution on the mandrel (0048).
Regarding Claim 5, Hall shows the method of claim 1 above, including one wherein the mandrel is tubular with at least one three-dimensional shaped area and wherein the inside-out
flipped preform is tubular with at least one three-dimensional shaped area reflecting the inverse three-dimensional shaped area of the shaped area of the mandrel (Figure 4B).
	Regarding Claim 6, Hall shows the method of claim 1 above, including one wherein the mandrel is cylindrical and the inside-out flipped preform is cylindrical (Figure 4B).
	Regarding Claim 7, Hall shows the method of claim 1 above, including one wherein the mandrel is tubular and the inside-out flipped preform is tubular (Figure 4B).
	Regarding Claim 8, Hall shows the method of claim 1 above, including one wherein the medical implant is an artificial vessel (0043, 0076).
	Regarding Claim 9, Hall shows a medical implant product (0076).
	Regarding Claim 10, Hall shows a method of using a medical implant (0076).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall.  Hall shows the method of claim 1 above, but he does not describe the claimed shape.  However, it would have been obvious to one of ordinary skill to make Hall’s mandrel in any appropriate shape, such as that which is claimed, because configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144.04 (IV)(B)).

Response to Arguments
Applicant's arguments filed 6 June 2022 have been fully considered but they are not persuasive.
Applicant contends that Hall does not reasonably show the claimed invention because he does not show a situation in which the inner layer becomes the outer layer for the medical device.  
This is not persuasive because this is not commensurate in scope with the currently-claimed invention.  Instantly, the claim requires “at least part of the inside-out flipped preform forms the medical implant”.  This does not necessarily require that the medical implant is formed by the flipped inside-out preform, only that at least a part of the inside-out preform (e.g. inner surface or outer surface) forms the medical implant.  In other words, flipping it back to its original orientation is not precluded as long as part of the inside-out flipped preform forms the medical device.  It is maintained that Hall fairly shows flipping the formed preform inside-out and that at least part of the inside-out flipped preform forms the medical implant, as noted above.
The examiner also notes that inner and/or outer layers are not currently claimed.
For the sake of argument, even if this argument was commensurate in scope with the currently-claimed invention, it is maintained that Hall also shows at least part of the inside-out flipped preform does form the medical implant, as after peeling inside-out (Figure 4B), it is reapplied to the mandrel and receives various further layers as required by the end-use article (0140-0144).  Even in the situation where other layers are applied, at least part of Hall’s layer 425 contributes to/forms the medical implant.
Applicant contends that flipping inside out changes from a convex to a concave surface has unique advantages since concave surfaces are difficult/impossible to produce through electrospinning.  This is not persuasive because there has been no evidence to support this assertion, and attorney arguments cannot take place of evidence in the record (MPEP 2145).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742